Citation Nr: 1806033	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-15 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to a rating in excess of 20 percent for a left knee disability for the period on appeal prior to November 3, 2015, and in excess of 30 percent for the period on appeal from January 1, 2017.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to August 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in July 2010, April 2011, and July 2015.

The Veteran was scheduled for a Board videoconference hearing in September 2017.  Following an August 2017 pre-hearing teleconference, the Veteran's representative withdrew the request to appear before a Veterans Law Judge, requested that the appeal be advanced on the docket, and requested that the appeal be decided based on the evidence of record.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

Review of the record shows that the RO reopened the claim for service connection for a right knee disability in the April 2011 rating decision.  However, notwithstanding the RO's determination the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issue has been characterized as shown on the title page.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

An April 2012 examination report indicates that the Veteran's service-connected left knee disability affects his ability to work; thus, the Board finds that the issue of his entitlement to a TDIU is currently before the Board, as indicated on the title page of this decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2011, the Veteran reported that he filed a claim for disability benefits with the Social Security Administration (SSA), but medical records associated with this claim for benefits have not been associated with his VA claims file.  The United States Court of Appeals for Veterans Claims (Court) has indicated that the duty to assist includes requesting information and records from the SSA that were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C. § 5103A(c)(2) (2012); 38 C.F.R. § 3.159(c)(2) (2017).

In addition, his VA claims file currently includes a two-page record of the Veteran's November 2015 knee surgery at St. Luke's Hospital, but a complete record of the Veteran's four-day hospital stay has not been associated with the claims file.  See November 2015 Operative Record; see also November 2015 Physician Orders (noting November 3, 2015, admission date and November 6, 2015, discharge date).  As the noted evidence may be relevant to the matters on appeal, VA must obtain these records on remand.  38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

With regard to the claim for an increased rating for a left knee disability, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of 38 C.F.R. § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Additionally, the Court recently issued the decision Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), concerning the adequacy of VA orthopedic examinations.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."

The range of motion testing conducted upon examination in December 2015 is not in accord with the requirements noted above.  Thus, the December 2015 examination is inadequate for complete resolution of the Veteran's claim and a new VA examination that adequately addresses the Veteran's left knee disability should be provided.

As the Veteran's claim for a TDIU is inextricably intertwined with the increased rating claim being remanded, the Board finds that this issue must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide or authorize VA to obtain records of his relevant treatment at St. Luke's Hospital, to include records related to his November 2015 operation.  Additionally, request the records pertinent to the Veteran's claim for Social Security disability benefits, to include the medical records relied upon concerning that claim.

If any requested records are not available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Associate with the claims file all records of the Veteran's recent and pertinent VA treatment.

3.  After associating any records obtained by way of the above development, schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all left knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joint should be tested in both active and passive motion and in weight-bearing and non weight-bearing modes.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After conducting any additional development deemed necessary, to include providing examinations or obtaining medical opinions, readjudicate the issues on appeal.  If any benefits sought are not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

